                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NEW YORK


                                      № 17-CV-1715(JFB);


                                    KEVIN WASHINGTON,

                                                            Petitioner,

                                           VERSUS

                             T. TYNON, SUPERINTENDENT OF
                              WASHINGTON CORRECTIONAL
                                       FACILITY,

                                                            Respondent.


                               MEMORANDUM AND ORDER
                                   November 20, 2018



JOSEPH F. BIANCO, District Judge:                        In the instant habeas action, petitioner
                                                     challenges his conviction and sentence,
    Kevin Washington (“Washington” or                arguing that his guilty plea is invalid, that his
“petitioner”), proceeding pro se, petitions          counsel rendered ineffective assistance on
this Court for a writ of habeas corpus,              multiple grounds, and that his rights under
pursuant to 28 U.S.C. § 2254, challenging his        the Equal Protection Clause of the Fourteenth
conviction in state court. On October 23,            Amendment have been violated. For the
2013, petitioner entered a guilty plea to four       reasons discussed below, petitioner’s request
counts of Robbery in the First Degree, in            for a writ of habeas corpus is denied in its
violation of New York Penal Law §                    entirety.
160.15(3) and one count of Petit Larceny, in
violation of New York Penal Law § 155.25.                   I.      BACKGROUND AND
Petitioner was thereafter sentenced to eight                        PROCEDURAL HISTORY
years of imprisonment as to the robbery
                                                           A. Background
charges, to run concurrently with one year as
to the petit larceny charge, followed by five
                                                        The following facts are adduced from the
years of post-release supervision.


                                                 1
    petition (Pet., ECF No. 1)1 and the underlying            than the court’s promise of a maximum term
    record.                                                   of eight years’ imprisonment, no other
                                                              promises had been made to coerce his guilty
        On October 23, 2013, petitioner entered a             plea. (P. 6, 8-9.)
    guilty plea in the Supreme Court of Nassau                    The petitioner admitted to committing
    County to four counts of Robbery in the First             robberies on the following dates: (1) June 27,
    Degree, in violation of New York Penal Law                2012 in Uniondale, New York (see P. 9, Opp.
    § 160.15(3), a Class “B” violent felony, and              9, ECF No. 33); (2) August 16, 2012 in
    one count of Petit Larceny, in violation of               Baldwin, New York; (3) August 27, 2012 in
    New York Penal Law § 155.25, a Class “A”                  Westbury, New York; and (4) September 11,
    misdemeanor. (See P. 2, 13.)2                             2012 in Hicksville, New York. (P. 9-11.)
                                                              Petitioner stated that, during all of the
       At the outset of petitioner’s guilty plea              robberies, he displayed a knife to individuals,
    proceeding, the court ensured that he was                 and demanded and successfully obtained
    competent to proceed, and the following                   their money. (P. 9-11.) Additionally,
    exchange took place:                                      petitioner admitted that on August 1, 2012, in
                                                              East Meadow, New York, he took money
       The Court: Do you feel in good                         from a gas station cash register without
       physical and mental health as you                      permission to do so, committing petit larceny.
       stand here today?                                      (P. 11-12.)

       The Defendant: Yes.                                        Satisfied with the allocution, the Court
                                                              stated:
       The Court: Have you taken any
       alcohol or any drugs in the last                          Court is satisfied that the defendant
       twenty-four hours?                                        understands the nature of the charges,
                                                                 the nature of the plea, the possible
       The Defendant: No.                                        consequences of his plea, the
                                                                 defendant has discussed his legal
       The Court: Have you ever been                             rights with his attorney. Defendant
       treated, confined to a hospital for any                   understands he is waiving his
       mental illness?                                           Constitutional rights, the plea is
                                                                 voluntary and of his own free will.
       The Defendant: No.                                        Court is further satisfied that the
                                                                 defendant has acknowledged his guilt
    (P. 4.) Further, petitioner stated that he was               and     is     willing     to    assume
    satisfied with his attorney’s representation                 responsibility for it. By pleading
    and had discussed the choice to enter the plea               guilty, the defendant has ensured
    with counsel. (P. 4-5.) The Court reviewed                   prompt and certain punishment to
    the constitutional rights petitioner was                     himself without delay. The Court
    forfeiting by pleading guilty.         (P. 5.)               believes it is in the interest of justice
    Petitioner informed the court that he had not                to accept the plea from this
    been threatened to plead guilty, and that other              defendant.

1
   The court uses the pagination assigned by the          2
                                                            Numbers in parentheses preceded by “P.” refer to
electronic case filing system when citing to case         pages in the October 23, 2013 transcript of petitioner’s
documents.                                            2   guilty plea proceeding. (ECF No. 33-2.)
                                                               to understand the proceedings against him or
    (P. 12-13.)      Prior to adjourning for                   to assist in his defense.” (See id. 2, 5.)
    sentencing, defense counsel stated:
                                                                   Petitioner was sentenced on April 24,
          Mr. Shanahan: Judge, there was a                     2014.      At the sentencing hearing, the
          730.30 exam which we were not                        prosecution recommended a term of ten
          opposing. The result was that he                     years’ imprisonment. (S. 2.)4 Subsequently,
          was competent. Neither party was                     defense counsel argued for a lesser sentence
          asking for a hearing, but I believe                  of six or seven years, emphasizing that
          we had to put that on the record.                    petitioner had a limited criminal history and
                                                               that the crimes did not involve the use of
          The Court: Okay.                                     physical violence. (S. 2-4.) Petitioner spoke
                                                               on his own behalf, stating:
          Mr. Shanahan: And we had to
          confirm the findings. I think the                       First, I would like to apologize to the
          Court has to confirm it.                                judge, to my family. Like Mr.
                                                                  Shanahan said, I was going through a
          The Court: All right. Then I’m                          divorce.       I started seeing a
          confirming those findings.                              psychologist. They started giving me
                                                                  medication,      because      this    is
    (P. 14.)                                                      something that is not in my character
                                                                  to have ever done at 40-something
        Notable for the purpose of this petition,                 years old. Why I would start doing
    prior to petitioner’s guilty plea, on May 23,                 something like that in my right frame
    2013, defense counsel made an application to                  of mind? So I ask for forgiveness and
    the court for an Article 730 exam due to                      I would even like to make restitution
    “some of [petitioner’s] background and some                   to these gas stations that I apparently
    of [petitioner’s] psychiatric history.” (Adj.                 robbed. I was not in my right mind.
    2.)3 In response to this request, on September                I don’t remember half the stuff that I
    23, 2013, the Nassau County Department of                     pled out to.
    Human Services issued a mental health
    report, pursuant to Article 730 of New York                (S. 4.) In response to petitioner’s statement,
    Criminal Procedure Law (“CPL”). (See                       the court asked defense counsel if he was
    Exam. Report, ECF No. 33-15.) According                    waiving an application to reopen the plea, to
    to this report, Allen Reichman, M.D., a                    which counsel responded:
    qualified psychiatrist, and Anthony V.
    Satoro, Psy. D, a certified psychologist,                     No, Judge.      I’ve had numerous
    examined petitioner to determine whether he                   conversations with him. There is no
    was mentally fit to proceed. (See id. 2, 5.)                  - - he understands what he did. He
    Based on these examinations, the report                       has a recollection of what he did,
    concluded that petitioner “does not as a result               although he feels that he may not
    of mental disease or defect lack the capacity                 have been in the right frame of mind.

3
  Numbers in parentheses preceded by “Adj.” refer to       4
                                                             Numbers in parentheses preceded by “S.” refer to
the pages in the May 23, 2013 adjournment of               pages in the April 24, 2014 transcript of petitioner’s
petitioner’s state court case. (ECF No. 33-1.)             sentencing proceeding. (ECF No. 33-3.)
                                                       3
(S. 4-5.) Defense counsel indicated that he           appeal was denied on May 17, 2016. People
was “consenting to let the plea stand.” (S. 5.)       v. Washington, 27 N.Y.3d 1076 (N.Y. 2016).
The Court then imposed a sentence of eight
years of incarceration followed by five years                     2. First Section 440 Motion
of post-release supervision as to the robbery
charges, to run concurrently with one year of             On July 25, 2016, petitioner filed a pro se
incarceration as to the petit larceny charge.         motion in Supreme Court of the State of New
(S. 5-6.)                                             York, Nassau County, to vacate his
                                                      conviction pursuant to New York Criminal
    B. Procedural History                             Procedure Law (“CPL”) § 440.10. (See
                                                      Section 440 Mot., ECF No. 33-10.) In this
           1. Direct Appeal                           motion, petitioner argued that he received
                                                      ineffective assistance of counsel when his
    On May 1, 2015, petitioner appealed to            attorney failed to: (1) discuss his mental state
the Second Department of the New York                 and prescribed medications during his plea
State Appellate Division. On direct appeal,           proceedings; (2) obtain a “proper diagnosis”
petitioner argued that his guilty plea was            of his condition “so a proper medical
invalid as the trial court was aware of               evaluation could [have been] given to [the
petitioner’s “documented history of mental            trial court]”; (3) provide petitioner’s
illness” and failed to “conduct a sufficient          “doctor’s notes and letters” to the trial court;
inquiry [into his mental health] prior to the         (4) inform the trial court about the side effects
entry of the guilty plea.” (See App. Div. Br.         of petitioner’s prescribed medications; and
16-23, ECF No. 33-4.)                                 (5) tell the trial court that petitioner had “no
                                                      criminal history in the system before taking
    On December 16, 2015, the Second                  the medication” and advocate for reduced
Department affirmed the trial court’s                 charges because the relevant charges did not
judgment of conviction and sentence, as               involve violent acts. (Section 440 Mot. 4.)
petitioner’s contention that his plea was not
knowing and voluntary because the plea court              The Supreme Court of the State of New
did not inquire into his mental capacity was          York, Nassau County denied petitioner’s
both “unpreserved for appellate review” and           Section 440.10 motion as procedurally barred
because “nothing in the record indicate[d] a          and without merit, stating that, “the
need for the plea court to have conducted a           arguments raised on appeal and repeat[ed] in
full inquiry into the defendant’s mental health       his present motion were rejected on the merits
before accepting his plea of guilty.” People          by the Appellate Division when [the] court
v. Washington, 134 A.D.3d 963, 963-64                 concluded that defendant’s plea was
(N.Y. App. Div. 2015).            The Second          voluntary” and “such allegations are based
Department emphasized that “[u]pon                    upon defendant’s unsubstantiated allegations
examination six weeks earlier by a                    of fact which are contradicted by the Court
psychiatrist and a psychologist, the defendant        record.” (Court Order Denying Section
had been found fit to proceed in the criminal         440.10 Mot. 1, ECF No. 33-13.) Respondent
action, and the defendant’s demeanor at the           asserts that petitioner did not seek leave to
plea allocution and responses to the plea             appeal the denial of his Section 440.10
court’s inquiries were appropriate.” Id. at           motion. (Opp. 16.)
964. Petitioner sought leave to appeal to the
New York Court of Appeals, and leave to                           3. Second 440 Motion/Petition
                                                  4
                    for State Habeas Relief                     on direct appeal or in petitioner’s first Section
                                                                440 motion. (See id. at 2.) Additionally, the
        On March 2, 2017, petitioner filed a pro                court found that “the voluntariness and
    se motion in Supreme Court of the State of                  ineffectiveness claims” were previously
    New York, Nassau County, again arguing for                  raised and denied, and thus were procedurally
    relief under Section 440.10, or in the                      barred from further review. (See id.) The
    alternative, for state habeas corpus relief.                Supreme Court of the State of New York,
    (See State Habeas Corpus Pet. 3-4, ECF No.                  Nassau County concluded that all petitioner’s
    33-11.) Petitioner again claimed that his                   claims were without merit. (See id. at 3.)
    guilty plea was not voluntary due to his
    mental illness and that his guilty plea was                             4. The Instant Petition
    coerced when his counsel informed him if he
    failed to plead guilty, he would receive a                      On March 1, 2017, petitioner moved
    twenty-five year sentence. (See id. at 3.)                  before this Court for a writ of habeas corpus,
                                                                pursuant to 28 U.S.C. § 2254. (See Pet. 3-4.)5
        Additionally, petitioner claimed he was                 Petitioner again claims that he is entitled to
    denied effective assistance of counsel when                 habeas relief because his guilty plea was not
    his attorney failed to: (1) tell the trial court            knowing and voluntary based on his mental
    about his lack of criminal history; (2)                     competence and coercive statements made by
    advocate for reduced charges because of a                   his trial attorney. (Pet. 3.) Additionally,
    lack of violence during the criminal acts; and              petitioner contends that he received
    (3) inform the trial court about the side effects           ineffective assistance of counsel when his
    of his prescribed medication. (See id. at 4.)               attorney failed to: (1) inform the trial court
    Further, petitioner stated that his rights under            about his lack of criminal history; (2)
    the Equal Protection Clause of the Fourteenth               advocate for lesser charges because his
    Amendment were violated, and he provided                    criminal conduct did not involve violence;
    an example of one female defendant with                     and (3) inform the trial court about the side
    mental illness and drug addiction who                       effects of his prescribed medication. (Pet. 3-
    received a lesser sentence than him for a                   4.) Further, petitioner claims that his rights
    robbery-related conviction. (See id., Ex. A 8-              under the Equal Protection Clause of the
    10.)                                                        Fourteenth Amendment were violated
                                                                because a female individual who was
        On June 2, 2017, the Supreme Court of                   suffering from substance abuse issues and
    the State of New York, Nassau County denied                 mental illness was convicted of armed
    this motion, first stating that “[u]pon review              robbery and received a jail sentence of one
    of defendant’s second 440 motion, the Court                 year, in contrast to petitioner’s eight year
    concludes that in sum and substance                         sentence. (See Pet., Ex. A 2-4.)
    defendant’s arguments are not appropriate for
    habeas corpus relief.” (Court Order Denying                     On June 13, 2017, respondent filed a
    State Habeas Corpus Petition 1, ECF                         motion to dismiss the petition, arguing that
    No. 33-14.) The Supreme Court of the State                  this Court did not have jurisdiction to address
    of New York, Nassau County found that all                   petitioner’s claims, as petitioner failed to
    of petitioner’s claims could have been raised               fully exhaust the existing state court remedies

5
  The Court notes that petitioner’s federal habeas corpus
petition is identical to the post-conviction motion filed
in state court on March 2, 2017.                            5
    by failing to seek leave to appeal the                         and May 30, 2017.
    Appellate Division’s denial of both Section
    440.10 motions. (Resp. Motion to Dismiss                   (Resp. July 7, 2017 Letter, ECF No. 19.)7
    22-25, ECF No. 14.)6
                                                                   On January 26, 2018, this Court ordered,
        On June 21, 2017, petitioner filed a                   in pertinent part, that respondent “shall (i)
    motion to dismiss respondent’s motion,                     advise the Court of the status of any appeal of
    raising the same arguments contained in the                the Nassau County Supreme Court’s order
    original petition for federal habeas relief and            dated May 30, 2017 . . . and (ii) brief the
    claiming that he properly exhausted his                    merits of petitioner’s instant petition for a
    claims in state court by appealing to the                  writ of habeas corpus.” (ECF No. 25.)
    Appellate Division. (See Pet. Motion to
    Dismiss 1-4, ECF No. 18.) Respondent filed                     On April 27, 2018 respondent filed its
    a response on July 7, 2017, explaining that                brief in opposition to petitioner’s federal
    though petitioner claimed to have appealed to              habeas petition, including a discussion of the
    the Appellate Division during his state court              merits of the habeas petition. (See Opp.) In
    proceedings, he did not appeal from the                    the opposition, respondent first contends that
    Appellate Division’s denial of his post-                   all of petitioner’s claims are procedurally
    conviction motions:                                        barred from review because: (1) petitioner
                                                               failed to seek leave to appeal the Appellate
       In support of this claim [that                          Division’s denial of his post-conviction
       petitioner appealed to the Appellate                    motions; (2) petitioner’s current claims were
       Division], petitioner attaches the                      decided by the state court on independent and
       cover page of respondent’s brief                        adequate state grounds; and (3) petitioner did
       submitted to the Appellate Division                     not provide any justification for his
       in opposition to petitioner’s direct                    procedural defaults.      (See Opp. 25-32.)
       appeal from the judgment of                             Respondent then addresses the merits of
       conviction. It appears that petitioner                  petitioner’s claims, arguing that: (1) the “plea
       has confused his judgment appeal                        court’s determination that petitioner was
       with an application for leave to                        competent to plead guilty and did so
       appeal from the denial of a post-                       knowingly, intelligently, and voluntarily was
       judgment motion. In any event,                          both objectively reasonable and in accord
       respondent has no record of petitioner                  with clearly established federal law”; (2) that
       having sought leave to appeal the                       petitioner’s various grounds of ineffective
       [Nassau County] Supreme Court’s                         assistance of counsel are without merit; and
       decisions dated December 7, 2016,                       (3) that petitioner’s “proposal that he was
6
  Prior to respondent’s motion to dismiss, petitioner         as explained by former counsel and he “should not have
submitted three documents: (1) Petitioner’s April 10,         had to keep on appealing to this Court because due
2017 Affidavit, ECF No. 9; (2) Petitioner’s May 19,           process in this case is in violation of breaking the laws
2017 Affidavit, ECF No. 12; and (3) Petitioner’s June         of this state and federal law of the Constitution of the
9, 2017 Letter, ECF No. 16; all of which have been            United States from the beginning stages.” (See Pet. July
reviewed by the Court. To the extent that the Court           17, 2017 Letter 2, ECF No. 20.) As discussed below,
finds information provided in these documents relevant,       this assertion does not change the Court’s determination
it is already incorporated into the discussion of             regarding whether petitioner’s claims are properly
petitioner’s habeas claims.                                   before this Court.
7
 On July 17, 2017, petitioner filed a letter with the
Court, contending that he followed the appeal process     6
    somehow denied his right to equal protection               opposed to the dicta, of [the Supreme]
    is equally baseless.” (See Opp. 32-46.) 8                  Court’s decisions as of the time of the
                                                               relevant state-court decision.” Green v.
          II.     STANDARD OF REVIEW                           Travis, 414 F.3d 288, 296 (2d Cir. 2005)
                                                               (quoting Williams v. Taylor, 529 U.S. 362,
        To determine whether a petitioner is                   412 (2000)).
    entitled to a writ of habeas corpus, a federal
    court must apply the standard of review set                    A decision is “contrary to” clearly
    forth in 28 U.S.C. § 2254, as amended by the               established federal law, as determined by the
    Antiterrorism and Effective Death Penalty                  Supreme Court, “if the state court arrives at a
    Act (“AEDPA”), which provides, in relevant                 conclusion opposite to that reached by [the
    part:                                                      Supreme Court] on a question of law or if the
                                                               state court decides a case differently than [the
       (d) An application for a writ of                        Supreme Court] has on a set of materially
       habeas corpus on behalf of a person                     indistinguishable facts.” Williams, 529 U.S.
       in custody pursuant to the judgment                     at 413. A decision is an “unreasonable
       of a State court shall not be granted                   application” of clearly established federal law
       with respect to any claim that was                      if a state court “identifies the correct
       adjudicated on the merits in State                      governing legal principle from [the Supreme
       court proceedings unless the                            Court’s] decisions but unreasonably applies
       adjudication of the claim -                             that principle to the facts of [a] prisoner’s
          (1) resulted in a decision that was                  case.” Id.
          contrary to, or involved an
          unreasonable application of,                             AEDPA establishes a deferential standard
          clearly established Federal law, as                  of review: “a federal habeas court may not
          determined by the Supreme Court                      issue the writ simply because that court
          of the United States; or                             concludes in its independent judgment that
          (2) resulted in a decision that was                  the relevant state-court decisions applied
          based on an unreasonable                             clearly established federal law erroneously or
          determination of the facts in light                  incorrectly. Rather, that application must
          of the evidence presented in the                     also be unreasonable.” Gilchrist v. O’Keefe,
          State court proceeding.                              260 F.3d 87, 93 (2d Cir. 2001) (quoting
                                                               Williams, 529 U.S. at 411). The Second
    28 U.S.C. § 2254. “Clearly established                     Circuit added that, while “[s]ome increment
    Federal law” means “the holdings, as                       of incorrectness beyond error is required …
8
  From June 2017 through April 2018, petitioner filed         Answer to Motion for Declaratory Judgment, ECF No.
nine additional documents: (1) Petitioner’s July 17,          32. The Court has reviewed all aforementioned
2017 Letter, ECF No. 20; (2) Petitioner’s August 16,          documents. To the extent that the Court finds
2017 Letter, ECF No. 21; (3) Petitioner’s October 23,         information provided in these documents relevant, it is
2017 Letter, ECF No. 22; (4) Petitioner’s Supplemental        incorporated into the discussion of petitioner’s habeas
Petition for Habeas Corpus Relief, January 16, 2018,          claims. Additionally, the Court notes that petitioner’s
ECF No. 24; (5) Petitioner’s January 26, 2018 Motion          supplemental petition for habeas corpus relief raises
for Declaratory Judgment, Preliminary Injunction and          identical claims as the original habeas petition, thus
Temporary Restraining Order, ECF No. 26; (6)                  these claims are all addressed and denied by the Court.
Petitioner’s February 28, 2018 Affidavit, ECF No. 29;         As set forth below, all of petitioner’s claims for habeas
(7) Petitioner’s March 12, 2018 Letter, ECF No. 30; (8)       relief are denied, rendering petitioner’s outstanding
Petitioner’s March 30, 2018 Letter, ECF No. 31; (9)           motion for declaratory judgment moot.
Petitioner’s April 13, 2018 Opposition to Respondent’s    7
the increment need not be great; otherwise,             327, 333 (2007), petitioner must fairly
habeas relief would be limited to state court           present his federal constitutional claims to the
decisions so far off the mark as to suggest             highest state court having jurisdiction over
judicial incompetence.” Id. (quoting Francis            them, see Daye v. Attorney Gen. of N.Y., 696
S. v. Stone, 221 F.3d 100, 111 (2d Cir. 2000)).         F.2d 186, 191 n.3 (2d Cir. 1982) (en banc).
Finally, “if the federal claim was not                  Exhaustion of state remedies requires that a
adjudicated on the merits, ‘AEDPA                       petitioner “fairly presen[t] federal claims to
deference is not required, and conclusions of           the state courts in order to give the State the
law and mixed findings of fact and                      opportunity to pass upon and correct alleged
conclusions of law are reviewed de novo.’”              violations of its prisoners’ federal rights.”
Dolphy v. Mantello, 552 F.3d 236, 238 (2d               Duncan v. Henry, 513 U.S. 364, 365 (1995)
Cir. 2009) (quoting Spears v. Greiner, 459              (quoting Picard v. Connor, 404 U.S. 270, 275
F.3d 200, 203 (2d Cir. 2006)).                          (1971) (quotation marks omitted) (alteration
                                                        in original)).
       III.     DISCUSSION
                                                            However, “it is not sufficient merely that
    Petitioner claims that he is entitled to            the federal habeas applicant has been through
habeas relief because his guilty plea is invalid        the state courts.” Picard, 404 U.S. at 275-76.
due to his mental illness and coercive conduct          On the contrary, to provide the State with the
by his attorney. (See Pet. 3.) Further,                 necessary “opportunity,” the prisoner must
petitioner contends that he is entitled to relief       “fairly present” his claims in each appropriate
because he received ineffective assistance of           state court (including a state supreme court
counsel when his attorney failed to: (1) tell           with powers of discretionary review), alerting
the trial court about his lack of criminal              that court to the federal nature of the claim
history; (2) seek reduced charges because his           and “giv[ing] the state courts one full
conduct did not involve violent acts; and (3)           opportunity to resolve any constitutional
inform the court about the side effects of his          issues by invoking one complete round of the
prescribed medication.             (Pet. 3-4.)          State’s established appellate review process.”
Respondent argues that petitioner’s claims              O’Sullivan v. Boerckel, 526 U.S. 838, 845
are procedurally barred from federal review             (1999); see also Duncan, 513 U.S. at 365-66.
and without merit. (Opp. 25-46.) For the                “A petitioner has ‘fairly presented’ his claim
reasons set forth below, the Court finds that           only if he has ‘informed the state court of
petitioner is not entitled to habeas relief.            both the factual and legal premises of the
                                                        claim he asserts in federal court.’” Jones v.
    A. Procedural Requirements                          Keane, 329 F.3d 290, 294-95 (2d Cir. 2003)
                                                        (quoting Dorsey v. Kelly, 112 F.3d 50, 52 (2d
              1. Exhaustion                             Cir. 1997)). “Specifically, [petitioner] must
                                                        have set forth in state court all of the essential
    As a threshold matter, a district court shall       factual allegations asserted in his federal
not review a habeas petition unless “the                petition; if material factual allegations were
applicant has exhausted the remedies                    omitted, the state court has not had a fair
available in the courts of the State.” 28               opportunity to rule on the claim.” Daye, 696
U.S.C. § 2254(b)(1)(A). Although a state                F.2d at 191-92 (citing Picard, 404 U.S. at
prisoner need not petition for certiorari to the        276; United States ex rel. Cleveland v.
United States Supreme Court to exhaust his              Casscles, 479 F.2d 15, 19-20 (2d Cir. 1973)).
claims, see Lawrence v. Florida, 549 U.S.               To that end, “[t]he chief purposes of the
                                                    8
exhaustion doctrine would be frustrated if the          defaulted [on] those claims, the prisoner
federal habeas court were to rule on a claim            generally is barred from asserting those
whose fundamental legal basis was                       claims in a federal habeas proceeding.”
substantially different from that asserted in           Woodford v. Ngo, 548 U.S. 81, 93 (2006)
state court.” Id. at 192 (footnote omitted).            (citing Gray v. Netherland, 518 U.S. 152, 162
                                                        (1996)).
            2. State Procedural
               Requirements                                 The procedural bar rule in the review of
                                                        applications for writs of habeas corpus is
    Like the failure to exhaust a claim, the            based on the comity and respect that state
failure to satisfy the state’s procedural               judgments must be accorded. See House v.
requirements deprives the state courts of an            Bell, 547 U.S. 518, 536 (2006). Petitioner’s
opportunity to address the federal                      federal claims also may be procedurally
constitutional or statutory issues in a                 barred from habeas corpus review if they
petitioner’s claim.        See Coleman v.               were decided at the state level on adequate
Thompson, 501 U.S. 722, 731-32 (1991).                  and independent grounds. See Coleman, 501
“[A] claim is procedurally defaulted for the            U.S. at 729-33.
purposes of federal habeas review where ‘the
petitioner failed to exhaust state remedies and             Once it is determined that a claim is
the court to which the petitioner would be              procedurally barred under state rules, a
required to present his claims in order to meet         federal court may still review such a claim on
the exhaustion requirement would now find               its merits if the petitioner can demonstrate
the claims procedurally barred.’” Reyes v.              both cause for the default and prejudice
Keane, 118 F.3d 136, 140 (2d Cir. 1997)                 resulting therefrom, or if he can demonstrate
(quoting Coleman, 501 U.S. at 735)                      that the failure to consider the claim will
(emphasis omitted).                                     result in a miscarriage of justice. Id. at 750
                                                        (citations omitted). A miscarriage of justice
    Where the petitioner “can no longer                 is demonstrated in extraordinary cases, such
obtain state-court review of his present                as where a constitutional violation results in
claims on account of his procedural default,            the conviction of an individual who is
those claims are now to be deemed                       actually innocent. Murray v. Carrier, 477
exhausted.” DiGuglielmo v. Smith, 366 F.3d              U.S. 478, 496 (1986).
130, 135 (2d Cir. 2004) (citing Harris v.
Reed, 489 U.S. 255, 263 n.9 (1989); Grey v.
Hoke, 933 F.2d 117, 120 (2d Cir. 1991)).                            3. Application
Therefore, “[f]or exhaustion purposes, ‘a
federal habeas court need not require that a                The Court first considers whether
federal claim be presented to a state court if it       petitioner adequately exhausted his claims
is clear that the state court would hold the            regarding his guilty plea, specifically, that his
claim procedurally barred.’” Keane, 118                 guilty plea is invalid as (1) he was not
F.3d at 139 (quoting Grey, 933 F.2d at 120).            mentally fit to enter a guilty plea, and (2) he
                                                        was coerced into entering a guilty plea by his
    However, “exhaustion in this sense does             attorney’s conduct. (See Pet. at 3-4.)
not automatically entitle the habeas petitioner
to litigate his or her claims in federal court.             Petitioner first challenged the validity of
Instead, if the petitioner procedurally                 his guilty plea on direct appeal, claiming that
                                                    9
it should be invalidated due to his mental               petitioner’s     “allegations     are     based
fitness and the failure of the trial court to            upon…unsubstantiated allegations of fact
make inquiries into his mental health. (See              which are contradicted by the Court record.”
App. Div. Br. 16-24.) In petitioner’s direct             (Court Order Denying Section 440.10 Mot.
appeal, he did not pursue the theory that his            1.) Instead of seeking leave to appeal this
guilty plea was coerced by his attorney’s                denial, petitioner filed another Section 440.10
conduct. The Appellate Division denied                   motion that essentially reworded his claims
petitioner’s allegations regarding his guilty            of ineffective assistance of counsel. (See
plea, finding the claims to be “unpreserved              State Habeas Corpus Petition at 3-4.) The
for appellate review” and that his guilty plea           Supreme Court of the State of New York,
was knowing and voluntary. Washington,                   Nassau County again rejected petitioner’s
134 A.D.3d at 963-64. Subsequently, the                  ineffective assistance of counsel claims,
New York State Court of Appeals denied                   denying the claims as they were: (1) “not
petitioner’s leave to appeal this decision. See          appropriate for habeas corpus relief,” (2)
Washington, 27 N.Y.3d at 1076. Though                    procedurally barred by the denial of
petitioner did not specifically attack the               petitioner’s first Section 440.10 motion, and
voluntary and knowing nature of his guilty               (3) entirely without merit. (See Court Order
plea in the first Section 440.10 motion, he did          Denying State Habeas Corpus Petition 1-3.)
raise issues with the validity of his guilty plea        Petitioner did not seek leave to appeal this
in his combined state habeas corpus petition             denial and has now raised the identical
and second Section 440.10 motion. (See                   ineffective assistance claims in the instant
State Habeas Corpus Petition 3-4.) There,                petition. (Pet. 3-4.)
petitioner made the identical arguments
contained in the instant federal habeas                      Additionally, petitioner claims that his
petition: that his guilty plea is invalid (1) due        rights under the Equal Protection Clause of
to his mental state at the time he entered into          the Fourteenth Amendment were violated.
the plea and (2) because it was coerced by his           This claim is identically phrased in the instant
attorney’s conduct. (See Pet 3-4; State                  federal habeas petition and petitioner’s
Habeas Corpus Petition 3-4.) The Supreme                 combined state habeas corpus petition and
Court of the State of New York, Nassau                   second Section 440.10 motion. (See Pet. 3-4;
County found that, as the Appellate Division             State Habeas Corpus Petition 8-10.) The
reviewed the guilty plea in its entirety and             Supreme Court of the State of New York,
deemed it voluntary, the claims were                     Nassau County acknowledged this claim, but
“procedurally barred and meritless.” (See                did not address the claim in detail. (See Court
Court Order Denying State Habeas Petition at             Order Denying State Habeas Corpus Petition
2-3.) Petitioner failed to seek leave to appeal          1-3.) Instead, the court summarily denied all
this decision.                                           of petitioner’s claims, concluding they were
                                                         “procedurally barred and meritless.” (See id.
    Petitioner’s ineffective assistance of               at 2-3.) Petitioner did not seek leave to appeal
counsel claims, though not raised on direct              the Supreme Court of the State of New York,
appeal, were raised in petitioner’s first                Nassau County’s decisions.
Section 440.10 motion. (See Section 440.10
Mot. 4.) The Supreme Court of the State of                   It is well settled that “[t]he burden of
New York, Nassau County reviewed                         proving exhaustion lies with the habeas
petitioner’s claims and denied the motion in             petitioner.” Cartagena v. Corcoran, No. 04-
its entirety by summarily finding that                   CV-4329(JS), 2009 WL 1406914, at *3
                                                    10
(E.D.N.Y. May 19, 2009). As discussed                  294 (“[E]ven when a state court says that a
above, to adequately exhaust each claim, a             claim is ‘not preserved for appellate review’
petitioner “must apprise the highest state             but then rules ‘in any event’ on the merits,
court of both the factual and the legal                such a claim is procedurally defaulted.”)
premises of the federal claims ultimately              (quoting Glenn v. Bartlett, 98 F.3d 721, 725
asserted in the habeas petition.” Galdamez v.          (2d Cir. 1996))
Keane, 394 F.3d 68, 73 (2d Cir. 2005). “A
petitioner may satisfy the exhaustion                      As to all remaining claims, as petitioner
requirement either through a full round of the         failed to seek leave to appeal the denial of his
state’s appellate review process or through a          first and second Section 440.10 motions,
full round of postconviction proceedings . . .         petitioner has not advised the highest state
[which] requires the use of any discretionary          court of the “factual and legal premises” of
appeal procedures that are an established part         his claims for federal habeas relief.
of the state’s appellate or collateral review          Galdamaz, 394 F.3d at 73; see also Anthoulis
process.” Warren v. Goord, No. 06-CV-                  v. New York, No. 11 Civ. 1908(BMC), 2012
1423(RRM), 2013 WL 1310465, at *11                     WL 194978, at *3 (E.D.N.Y. Jan 23, 2012).
(E.D.N.Y. Mar. 28, 2013) (internal quotation           Therefore, these claims are not properly
marks and citations omitted).                          exhausted. However, the district court may
                                                       “deem [a] claim exhausted” when it finds that
    The only claim that petitioner may have            no available procedures remain in state court
adequately exhausted is his claim that his plea        by which a petitioner can fully exhaust his
is invalid due to his mental competence.               claims. See Aparicio v. Artuz, 269 F.3d 78,
Liberally construing this claim, it appears to         90 (2d Cir. 2001) (citing Reyes, 118 F.3d at
have concluded a “full round of the state’s            139). In the instant matter, the time for
appellate review process,” as it was raised on         petitioner to seek leave to appeal the denial of
appeal to the Appellate Division and in his            either Section 440.10 motion has long
petition to the New York State Court of                expired.     See N.Y. CPL § 460.10(4)(a)
Appeals. Id. However, this claim is barred             (“Within thirty days after service upon the
from review because the Appellate Division             defendant of a copy of the order sought to be
relied on a firmly established procedural rule         appealed, the defendant must make
to deny the claim. The Appellate Division              application, pursuant to section 460.15, for a
ruled that petitioner’s “contention that his           certificate granting leave to appeal to the
plea of guilty was not knowing and voluntary           intermediate appellate court.”) Accordingly,
because the plea court failed to inquire into          “[s]ince the petitioner can no longer move
his mental capacity at the time of the plea            timely for permission to appeal from the
allocution is unpreserved for appellate                denial of his CPL § 440.10, his . . . claim[s]
review.” Washington, 134 A.D.3d at 963. It             [are] procedurally barred, and [are] deemed
is well settled that a statement that a claim          exhausted. Rodriguez v. Ercole, No. 08 Civ.
was “unpreserved” is sufficient to establish           2074(CM)(KNF), 2008 WL 4701043, at *3
that the state court was relying on a                  (S.D.N.Y. Oct. 24, 2008); see also Thomas v.
procedural bar as an independent ground in             Greiner, 111 F. Supp. 2d 271, 276-77
disposing of the issue, even if the state court        (S.D.N.Y. 2000)
also reaches the merits of the claim. See
Figueroa v. Greiner, No. 02 Civ.                           To overcome a procedural bar petitioner
5444(DAB)(GWG), 2005 WL 249001, at *8                  must “demonstrate cause for the default and
(S.D.N.Y. Feb. 3, 2005); Green, 414 F.3d at            actual prejudice as a result of the alleged
                                                  11
violation of federal law, or demonstrate that           (2005)); accord Godinez v. Moran, 509 U.S.
failure to consider the claims will result in a         389, 400 (1993). Normally, a guilty plea may
fundamental miscarriage of justice.”                    not be collaterally attacked because it
Coleman, 501 U.S. at 750. Petitioner has not            constitutes an admission as to all elements of
provided a satisfactory explanation for his             the charged crime. Salas v. United States,
failure to properly adjudicate federal                  139 F.3d 322, 324 (2d Cir. 1998). However,
constitutional issues in state court, nor has           a defendant may challenge a guilty plea on
petitioner demonstrated that denying habeas             the ground that it was not made knowingly
relief would result in a miscarriage of justice.        and voluntarily. United States v. Simmons,
See id.                                                 164 F.3d 76, 79 (2d Cir. 1998). A conviction
                                                        that is based upon an involuntary plea of
    As such, petitioner’s claims are barred             guilty is inconsistent with due process of law
from review by this Court. However, out of              and is subject to collateral attack by federal
an abundance of caution, the Court proceeds             habeas corpus. McMann v. Richardson, 397
to evaluate the merits of all of petitioner’s           U.S. 759, 772 (1970).
claims, finding them to be entirely without
merit.                                                      “A plea is considered ‘intelligent if the
                                                        accused had the advice of counsel and
        C. The Merits                                   understood the consequences of his plea,
                                                        even if only in a rudimentary way,’ and it is
           1. Valid Guilty Plea                         considered ‘voluntary if it is not the product
                                                        of actual or threatened physical harm, mental
    Petitioner claims that his guilty plea is           coercion overbearing the defendant's will, or
invalid, as it was not knowing and voluntary            the defendant's sheer inability to weigh his
due to his mental illness and because it was            options rationally.’” Manzullo v. New York,
entered into as a result of coercive statements         No. 07 CV 744(SJF), 2010 WL 1292302, at
made by trial counsel. (Pet. 3.) Having                 *5 (E.D.N.Y. Mar. 29, 2010) (quoting Miller
reviewed this claim, the Court finds it                 v. Angliker, 848 F.2d 1312, 1320 (2d Cir.
meritless.                                              1988)). Indeed, a “plea of guilty entered by
                                                        one fully aware of the direct consequences of
    The well-established standard for                   the plea is voluntary in a constitutional sense
determining the validity of a guilty plea is            unless induced by threats, mis-representation,
“‘whether the plea represents a voluntary and           or perhaps by promises that are by their
intelligent choice among the alternative                nature improper.” Bousley v. United States,
courses of action open to the defendant.’”              523 U.S. 614, 619 (1998) (internal alterations
Hill v. Lockhart, 474 U.S. 52, 56 (1985)                and citations omitted).
(quoting North Carolina v. Alford, 400 U.S.
25, 31 (1970)). The Supreme Court has held                  The Court has reviewed the record of
that, under the Due Process Clause, a trial             petitioner’s guilty plea and finds nothing in
court can only accept a guilty plea which is            the record to support petitioner’s claim that it
“done      voluntarily,    knowingly,     and           was invalid. Instead, the Court agrees with
intelligently, ‘with sufficient awareness of            the Appellate Division’s determination that
the relevant circumstances and likely                   petitioner’s guilty plea was knowing and
consequences.’” United States v. Adams, 448             voluntary. See Washington, 134 A.D.3d at
F.3d 492, 497 (2d Cir. 2006) (quoting                   963-64.
Bradshaw v. Stumpf, 545 U.S. 175, 183
                                                   12
    Turning to the record of petitioner’s              which he pleaded guilty.
guilty plea, petitioner confirmed under oath
that he understood the consequences of                     Additionally, in light of the statements
entering a guilty plea, that he had not been           contained in the record, petitioner’s
threatened to plead guilty, and engaged in a           conclusory allegations that he was coerced
detailed factual allocution. (P. 5-6, 9-12.)           into pleading guilty do not provide a basis for
The court ensured that petitioner was                  habeas relief. A defendant’s self-inculpatory
competent to proceed, was in “good physical            “[solemn] declarations in open court carry a
and mental health,” had not taken any drugs            strong presumption of verity.” Blackledge v.
or alcohol before his plea proceedings, and            Allison, 431 U.S. 63, 74 (1977).
had not been “treated” or “confined to a               Accordingly, these statements “are generally
hospital for any mental illness.” (P. 3-4.)            treated as conclusive in the face of the
Further, the fact that petitioner was found            defendant’s later attempt to contradict them.”
mentally competent in an Article 730                   Adames v. United States, 171 F.3d 728, 732
examination was placed on the record. (P.              (2d Cir. 1999) (citations omitted). Giving
14.) Accordingly, the Court finds that                 weight to petitioner’s statements during his
petitioner’s plea allocution demonstrates that         guilty plea proceeding, the Court finds the
petitioner understood the proceedings and              guilty plea valid and the state court’s
freely entered the guilty plea.                        determination that the plea was knowing and
                                                       voluntary was neither contrary to, nor an
     Petitioner argues that his plea is invalid        unreasonable     application     of,    clearly
because the trial court ignored submissions            established Supreme Court precedent, nor an
from his personal physicians who found that            unreasonable determination of the facts.
he suffered from mental illness, and he
attacks the validity of the Article 730                            2. Ineffective Assistance of
examination results that found him                                    Counsel
competent. (Pet. 3.) Petitioner states that the
trial court “violate[d] [his] constitutional               Petitioner argues that he received
rights by ignoring the fact[] that [he] was and        ineffective assistance of counsel because his
still suffers from…mental illness.” (Pet. 3.)          attorney failed to: (1) tell the trial court about
Though petitioner maintains that he suffers            his limited criminal history; (2) seek reduced
from mental illness, “[i]t is well-established         charges because his crimes did not involve
that some degree of mental illness cannot be           violence; and (3) inform the trial court about
equated with incompetence to stand trial.”             the side effects of his medication. (Pet. 3-4.)
United States v. Vamos, 797 F.2d 1146, 1150            For the reasons set forth below, petitioner’s
(2d Cir. 1986). This Court concludes that the          ineffective assistance of counsel claims are
trial court took appropriate steps to confirm          without merit.
that petitioner was mentally competent by
ordering the Article 730 examination that                  Under the standard promulgated by
confirmed he was competent to proceed, and             Strickland v. Washington, 466 U.S. 668
nothing in the record of the plea proceedings          (1984), a petitioner is required to demonstrate
suggests otherwise. Instead, the record of the         two elements in order to state a successful
guilty plea indicates that petitioner                  claim for ineffective assistance of counsel:
understood the proceedings in their entirety,          (1) “counsel's representation fell below an
including the rights he forfeited by entering          objective standard of reasonableness,” and
the plea, as well as each of the charges to            (2) “there is a reasonable probability that, but
                                                  13
for counsel's unprofessional errors, the result        show that there is “a reasonable probability
of the proceeding would have been different.”          that, but for counsel's unprofessional errors,
Id. at 688, 694.                                       the result of the proceeding would have been
                                                       different.” Strickland, 466 U.S. at 694. In
    The first prong of the Strickland standard         this context, “reasonable probability” means
requires a showing that counsel's                      that the errors were of a magnitude such that
performance was deficient. However,                    they “undermine[ ] confidence in the
“[c]onstitutionally      effective     counsel         [proceeding's] outcome.” Pavel v. Hollins,
embraces a ‘wide range of professionally               261 F.3d 210, 216 (2d Cir. 2001) (quoting
competent assistance,’ and ‘counsel is                 Strickland, 466 U.S. at 694).          “‘[T]he
strongly presumed to have rendered adequate            question to be asked in assessing the
assistance and made all significant decisions          prejudice from counsel's errors ... is whether
in the exercise of reasonable professional             there is a reasonable probability that, absent
judgment.’” Greiner v. Wells, 417 F.3d 305,            the errors, the factfinder would have had a
319 (2d Cir. 2005) (quoting Strickland, 466            reasonable doubt respecting guilt.’” Henry v.
U.S. at 690). “The performance inquiry                 Poole, 409 F.3d 48, 63-64 (2d Cir. 2005)
examines the reasonableness of trial counsel's         (quoting Strickland, 466 U.S. at 695). The
actions under all the circumstances,” keeping          party alleging ineffective assistance of
in mind that a “fair assessment of attorney            counsel bears the burden of establishing both
performance requires that every effort be              deficient performance and prejudice. United
made to eliminate the distorting effects of            States v. Birkin, 366 F.3d 95, 100 (2d Cir.
hindsight.” Id. (quoting Rompilla v. Beard,            2004). “In the context of a guilty plea,
545 U.S. 374, 408 (2005) (O'Connor, J.,                Strickland’s prejudice prong requires a
concurring)). “In assessing performance, [a            defendant to demonstrate a reasonable
court] must apply a ‘heavy measure of                  probability that, ‘but for counsel’s errors, he
deference to counsel's judgments.’” Id.                would not have pleaded guilty and would
(quoting Strickland, 466 U.S. at 691). “A              have insisted on going to trial.’” Munson v.
lawyer's decision not to pursue a defense does         Rock, 507 F. App’x. 53, 56 (2d Cir. 2013)
not constitute deficient performance if, as is         (quoting Hill, 474 U.S. at 59).
typically the case, the lawyer has reasonable
justification for the decision,” DeLuca v.                 Assuming, arguendo, that petitioner’s
Lord, 77 F.3d 578, 588 n.3 (2d Cir. 1996),             claims of ineffective assistance of counsel are
and “‘strategic choices made after thorough            not procedurally barred, the Court agrees
investigation of law and facts relevant to             with the state court that petitioner has failed
plausible       options      are      virtually        to demonstrate that counsel’s performance
unchallengeable,’” id. at 558 (quoting                 was constitutionally defective. In addition,
Strickland, 466 U.S. at 690). Moreover,                petitioner has failed to demonstrate prejudice
“‘strategic choices made after less than               resulting from the alleged deficiencies.
complete investigation are reasonable
precisely to the extent that reasonable                    First, petitioner’s allegation that the trial
professional     judgments       support    the        court was unaware of his criminal history is
limitations on investigation.’” Strickland,            not supported by the evidence in the record.
466 U.S. at 690-91.                                    In contrast, as respondent points out, the trial
                                                       court was in possession of a Presentence
    The second prong focuses on prejudice to           Investigation Report (“PSR”), which
the petitioner. The petitioner is required to          contained petitioner’s criminal history, and
                                                  14
the PSR was taken into consideration by the              to seek reduced charges, as it was a sound
court before the sentence was imposed. (See              strategic decision for counsel to instead
PSR, ECF No 33-19; see also S. at 5.) This               negotiate a favorable plea disposition for
conclusory allegation does not support a                 petitioner. See Hayes v. Tracy, No. 03-CV-
finding of ineffective assistance of counsel             5237(SLT), 2005 WL 486912, at *6
under Strickland’s first prong.                          (E.D.N.Y. Jan. 11, 2005).

    With respect to petitioner’s claims that he              Even if the Court found that counsel had
did not receive effective assistance because             erred in some way, petitioner has not shown
his counsel failed to inform the trial court             that he was prejudiced by counsel’s
about the side effects of his prescribed                 representation. As set forth above, for a
medication, this Court finds this claim vague            petitioner to demonstrate prejudice, he “must
and meritless. Petitioner does not provide               show that there is a reasonable probability
this Court guidance as to what alleged side              that, but for counsel’s unprofessional errors,
effects he suffered. Further, the record of the          the result of the proceeding would have been
underlying guilty plea contradicts this                  different.” Strickland, 466 U.S. at 694. “A
assertion:                                               self-serving post-conviction statement, does
                                                         not, standing alone, establish prejudice.”
    The Court: Do you feel in good                       Hernandez v. Larkin, No. 12 Civ.
    physical and mental health as you                    8090(AJN)(SN), 2013 WL 4453316, at *12
    stand here today?                                    (S.D.N.Y. Aug. 19, 2013). Here, there is no
                                                         basis to believe that any motion for reduced
    The Defendant: Yes.                                  charges would have been successful. In
                                                         short, petitioner has failed to demonstrate any
    The Court: Have you taken any                        prejudice resulting from these alleged errors
    alcohol or any drugs in the last                     by counsel.
    twenty-four hours?
                                                             Accordingly, as petitioner cannot satisfy
    The Defendant: No.                                   either of Strickland’s prongs, his ineffective
                                                         assistance of counsel claims must be denied.
(P. at 4.)
                                                                    3. Equal Protection
    Finally, considering petitioner’s claim
that counsel was constitutionally ineffective                Petitioner claims that his sentence,
by failing to move for reduced charges                   violates the Equal Protection Clause of the
because petitioner’s conduct did not involve             Fourteenth Amendment. As the basis of this
violent acts, the Court finds that petitioner has        claim, petitioner provides an example of one
not established that his counsel erred.                  female defendant convicted of armed robbery
“[S]trategic choices of trial counsel are                who had mental illness and substance abuse
virtually unchallengeable in habeas corpus               issues, and who received a lesser sentence
proceedings.” Bonneau v. Scully, 86 Civ.                 than petitioner. Liberally construing this
270(CSH), 1991 WL 90739, at *1 (S.D.N.Y.                 claim, it appears petitioner is arguing that a
May 23, 1991), aff’d, 956 F.2d 1160 (2d Cir.             similarly situated individual received a lesser
1992) (internal quotation marks and citations            sentence based on gender. The Court finds
omitted). Considering the totality of the                this claim to be without merit.
circumstances, counsel did not err by failing
                                                    15
   In the instant matter, petitioner was facing
four charges of Robbery in the First Degree,
Class "B" violent felonies, each carrying a
potential term of twenty-five years'
imprisonment. See N.Y. Penal Law §
70.02(1)(a), (3)(a). Ultimately, petitioner
was sentenced to eight years' imprisonment,
a term considerably lower than what is                        United States District Judge
permitted by statute.
                                                        Dated: November 20, 2018
    It is well-established that "[n]o federal                  Central Islip, New York
constitutional issue is presented where, as
here, the sentence is within the range                                * * *
prescribed by law." White v. Keane, 969 F.2d                Petitioner is proceeding pro se,
1381, 1383 (2d Cir. 1992); McCalvin v.                  Washington Correctional Facility, Box 180,
Senkowski, 160 F. Supp. 2d 586, 589                     72 Lock 11 Lane, Comstock, NY 12821.
(S.D.N.Y. 2001) ("Sentencing decisions are              Respondent is represented by Ilisa T.
not cognizable on habeas corpus review                  Fleischer, Judith R. Sternberg, Nassau
unless the sentence imposed falls outside the           County District Attorney's Office, 262 Old
range prescribed by state law.").                       Country Road, Mineola, NY 11501 and
Additionally, petitioner has failed to provide          Daniel Stephen Bresnahan, Queens County
a showing of gender-based differences in jail           District Attorney's Office, 125-01 Queens
sentences. Petitioner only provides a single            Boulevard, Kew Gardens, NY 11415.
reference to a female defendant who received
a lesser sentence than he did. Therefore,
because petitioner has not set forth a plausible
Equal Protection claim and his sentence does
not exceed what is permissible by law, he has
not demonstrated that he is entitled to relief.

       III.    CONCLUSION

    For the foregoing reasons, this Court finds
that the petitioner has demonstrated no basis
for habeas relief under 28 U.S.C. § 2254.
Accordingly, this petition for a writ of habeas
corpus is denied in its entirety.

    Because petitioner has failed to make a
substantial" showing of a denial of a
constitutional right, no certificate of
appealability shall issue. See 28 U.S.C. §
2253(c)(2). The Clerk of the Court shall
close this case.


                                                   16
